DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) were submitted on 09/30/2019 and 01/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recited “wherein the calculated probability that the image data includes the tissue type is higher using the image data generated from the second emission profile than using the image data generated from the first emission profile.” Is deemed indefinite in lieu of BRI principles when interpreted and analyzed according to the Par.[0023] of the application PGPUB, indicating the either e.g., “vice versa” first or second emission profiles would produce higher probability results.
	Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied references do not have a common inventor with the instant application.
4.	Claims 1-2, 5-8, 11-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Vidia Ganapati et al., (hereinafter Ganapati) (US 2018/0247153) in view of Beck Gerd et al., (hereinafter Beck) (EP 2335555A1).
Re Claim 1. Ganapati discloses, an imaging system (an imaging system in Fig.1 Par.[0021]), comprising:
a light source including one or more light emitters to emit a plurality of wavelengths of light (a light source 112 in Fig.1 Par.[0024] comprising a plurality of illumination wavelengths emitters, step 404 in Fig.4 Par.[0033]); 
a camera coupled to receive the light reflected back from tissue in or on a body (a camera 114 in Fig.1 Par.[0013],[0022] receiving the reflected waves from the different illuminated tissues Par.[0025],[0031] or per step 308 in Fig.3); 
a database including reflectance data for a plurality of tissue types of the body (a data storage for any number of categories/types of tissue for later use, Par.[0036]); and 
a controller coupled to the light source, the database, and the camera, wherein the controller includes logic that when executed by the controller causes the imaging system to perform operations (a controller connected to the light source, camera and the storage unit i.e., a database element 252 in Fig.2 Par.[0028]), including: 
in response to the camera receiving the light reflected back from the tissue, generating image data with the camera (the camera generates an image of the reflected light of one or more tissue types, per step 308 in Fig.3 Par.[0044]); 
receiving the image data from the camera with the controller (the controller receives the image for processing, step 310 in Fig.3 , Par.[0045]); 
comparing, with the controller, the image data to the reflectance data in the database (comparing at controller 125 by determining the difference between types of tissue, A or B, of a subject sample 180, Par.[0025], or the processing step 310 in Fig.3 comparing reflectance image data to the image data previously stored as the MLM models storage unit 280 Fig.2, or referencing to MLM models a priory placed in a remote system for comparison, Par[0032] i.e., a database, by which distinguishing by comparing between tissue types in the model, Par.[0037] or Par.[0028],[0045]); and 
determining a tissue type in the image data in response to comparing the image data to the reflectance data (determining by a probabilistic evaluation the type of tissue Par.[0045] and performing multi-class tissue type classification according to MLM data stored at 280 in Fig.2 by comparison with the reflected image captured by the camera 214, Par.[0048]). 
Ganapati teaches the process by which the real-time multispectral color of RGB 614 Fig.6, according to the light intensities 612 {I1, I2….In} of the captured reflected images 602, Fig.6  {λ1, λ 2…. λ n} is input to the neural network intermediate layers comprising the MLM activation function layers 616, Fig.6 being previously stored at 208, Fig.2, comprising initial tissue data used for tissue type identification/classification from which a probability vector of matching a specific tissue type is generated at the NN 610 at tissue identification/classification output 620 Fig.6, (Par.[0034]-[0039] Fig.6 ), thus giving a description identifying the process claimed where a reflected image captured by camera 214, Fig.2 is compared to a trained image of tissue stored in database 280, Fig.2.
In order to emphasize a process by which the two images, one captured by an imaging device 10 at step 106 is compared to a plurality of reference images are being compared, the reference to Beck is identified with specific citations from the herein document reproduced  for brevity and disclosing s claimed “comparing, with the controller, the image data to the reflectance data in the database” (Beck: database at Pg.14-15);


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, at annotated Pg.5,
OR

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, at annotated Pg.13

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

, at annotated Pg.16.
Based on the common disclosure in Ganapati and Beck, the ordinary skilled in the art would have found obvious before the effective filing date of the invention to identify the method used in comparing a captured image to a reference image in order to obtain a match representing a specific tissue type corresponding to an initially image stored at a reference database. The combination representing a known and understood process prior to invention of the image data comparing is deemed predictable in terms of the claimed matter.  
Though Ganapati and Beck disclose the method of tissue type identification by comparing the reflected image to a database stored reference image, the placement of both, the illumination source and the camera being placed at the distal end of the endoscope is taught by Davison, 
 
Re Claim 2. Ganapati and Beck disclose, the imaging system of claim 1, wherein the camera and the light source are disposed within an endoscope, and wherein the light source and the camera are 16Attorney Docket No.: VRLS-1-70266 positioned to emit the light and receive the light, respectively (the programmable light source 112 and the camera 114 are disposed within the endoscope 110, Fig.1), 
Where Beck teaches about positioning the light source and camera for imaging, through a distal end of the endoscope (having the light source paced at the distal end of the endoscope and the reflected light of the object is collected by an optical system at the distal end and directed to an image sensor as well, Pg.2 “Description” of the annotated document).

Re Claim 5. Ganapati and Beck disclose, the imaging system of claim 1, 
Ganapati teaches about, determining the tissue type includes calculating a probability that the image data includes the tissue type using the image data and the reflectance data (determining the tissue type computing the probability vectors 620, using the reflected image 602/612/614 data and the MLM models 616 referenced at the NN layers per Fig.6 Par.[0034],[0035]).  

Re Claim 6. Ganapati and Beck disclose, the imaging system of claim 5, wherein the controller further includes logic that when executed by the controller causes the imaging system to perform operations, including: 
Ganapati teaches about, changing the plurality of wavelengths of light emitted from the light source from a first emission profile to a second emission profile, in response to the probability being lower than a threshold probability, or in response to the tissue being identified as multiple different tissue types with substantially equal probabilities within a threshold range (by changing the programmable light source wavelength, Par.[0025] from a first to a second emission spectrum, in accordance to the probability prediction Par.[0039] of the tissue type of interest, determined by the output probability vector range of probabilities in relation to the threshold, Par.[0040]).  

Re Claim 7. Ganapati and Beck disclose, the imaging system of claim 6, 
Ganapati teaches about, wherein the calculated probability that the image data includes the tissue type is higher using the image data generated from the second emission profile than using the image data generated from the first emission profile specifying that higher probabilities are obtained on opaque regions of the image, Par.[0046]).  

Re Claim 8. Ganapati and Beck disclose, the imaging system of claim 5, 
Ganapati teaches about, wherein changing the plurality of wavelengths from the light source from the first emission profile to the second emission profile includes searching a spectrum of wavelengths to arrive at the second emission profile (selecting thus searching the wavelengths and power level of illumination of a programmable light source 112, Par.[0024] e.g., to reach the second i.e., another spectrum of a wavelength emission of interest identified from the probability result of tissue type per Par.[0046]).

Re Claim 11. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 1, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 12. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 2, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 15. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 5, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 17. Ganapati and Beck disclose, the method of claim 15, further comprising: 
Ganapati teaches about, emitting light having a second emission profile that is different than the first emission profile (changing the plurality of wavelengths of light emitted from the light source from a first emission profile to a second emission profile, by changing the programmable light source wavelength, Par.[0025] from a first to a second emission spectrum, in accordance to the probability prediction Par.[0039] of the tissue type of interest, determined by the output probability vector range of probabilities in relation to the threshold, Par.[0040]); 
receiving the light, having the second emission profile, reflected back from the tissue with the camera (a camera 114 in Fig.1 Par.[0013],[0022] receiving the reflected waves from the different illuminated tissues Par.[0025],[0031] or per step 308 in Fig.3); 
comparing the image data from the light having the second emission profile to the reflectance data in the database (comparing at controller 125 by determining the difference between types of tissue, A or B, of a subject sample 180, Par.[0025], or the processing step 310 in Fig.3 comparing reflectance image data to the image data previously stored as the MLM models storage unit 280 Fig.2, or referencing to MLM models a priory placed in a remote system for comparison, Par[0032] i.e., a database, by which distinguishing by comparing between tissue types in the model, Par.[0037] or Par.[0028],[0045]); and 
calculating a second probability that the image data includes the tissue (Par.[0026]).  

Re Claim 18. Ganapati and Beck disclose, the method of claim 17, further comprising: 
Ganapati teaches about, comparing the first probability and the second probability; and selecting an emission profile based on a highest probability that the image data includes the tissue type (by comparing a first, second etc., probabilities at the neural network NN, in Fig.6, the highest probability is selected to be represent the tissue type according to the hidden layers of MLM activation functions 616, and output as highest probability vector 620) .  
	
Re Claim 19. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 8, hence it is rejected on the same evidentiary premise mutatis mutandis.
5.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Ganapati and  Beck in view of Kalyan Kumar et al., (hereinafter Kumar) :”DISCRIMINATION OF NORMAL AND  MALIGNANT STOMACH MUCOSAL TISSUE BY RAMAN SPECTROSCOPY”; 0924-2031 © 2007 Elsevier B.V.
Re Claim 3. Ganapati and Beck disclose, the imaging system of claim 1, there is not expressly taught about the spatial color distance,
Kumar teaches about, wherein comparing the image data to the reflectance data includes calculating a distance in a color space between reflectance data points in the reflectance data and image data points in the image data (computing a distance for better tissue type discrimination, by Expression 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, at Pg.384).  
One of ordinary skill in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Kumar, (Fig.4, Pg.386) to further obtain the advantage of obtaining a better tissue type discrimination, (Kumar: Pg.384), by which deeming the combination predictable. 

Re Claim 4. Ganapati, Beck and Kumar disclose, the imaging system of claim 3, 
Kumar teaches about, wherein the distance is the Mahalanobis distance from a cluster of the reflectance data points (determining the distance by Mahalanobis distance method, Right-Col. at Pg.384 and Fig.4).  

Re Claim 13. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 3, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 14. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 4, hence it is rejected on the same evidentiary premise mutatis mutandis.


6.	Claims 9-10, 16 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Ganapati and  Beck in view of Nicole Samec et al., (hereinafter Samec) (US 2018/0081179).

Re Claim 9. Ganapati and Beck disclose, the imaging system of claim 8, but do not expressly teach about the use of GPU for searching/selecting the wavelengths,
Samec teaches about, wherein the controller includes a graphics processing unit, and wherein the searching is performed on the graphics processing unit (within an augmented reality, AR technology including a GPU Fig.6, from which the wavelengths emitted are selected Par.[0005], [0008], [0029] and using the AR/VR to analyze and control the emitters Par.[0065]-[0068] Fig.8). 
The ordinary skilled in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Samec, (Fig.6, 8) to further obtain control the functions of the imaging and light system from an augmented reality head worn GPU and controls to obtain the advantage of additional tissue identification and properties in real time within a FOV of the viewer, where such  combination would have been found predictable. 
 
Re Claim 10. Ganapati and Beck disclose, the imaging system of claim 1, but do not expressly teach about the use of GPU for searching/selecting the wavelengths,
Samec teaches about,
further comprising a display coupled to the controller to receive augmented image data derived from the image data (augmented image HMD, Fig.1-3, 6), 
wherein the augmented image data indicates the tissue type (Par.[0008]); and 
wherein the controller further includes logic that when executed by the controller causes the imaging system to perform operations, including: 
displaying an augmented image on the display indicating the tissue type (AR display Par.[0005], tissue type Par.[0008]).
The ordinary skilled in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Samec, (Fig.6, 8) to further obtain control the functions of the imaging and light system from an augmented reality head worn GPU and controls to obtain the advantage of additional tissue identification and properties in real time within a FOV of the viewer, where such  combination would have been found predictable. 
  
Re Claim 16. Ganapati and Beck disclose, the method of claim 11, 
Samec teaches about, wherein calculating the first probability includes using Bayes' theorem (using Bayesian estimator, Par.[0079]).  
	The ordinary skilled in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Samec, (Fig.6, 8) to further obtain control the functions of the imaging and light system from an augmented reality head worn GPU and controls to obtain the advantage of additional tissue identification and properties in real time within a FOV of the viewer, where such  combination would have been found predictable.
	
Re Claim 20. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 9, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 21. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 10, hence it is rejected on the same evidentiary premise mutatis mutandis.

 

Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/